Citation Nr: 0723870	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-42 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel





INTRODUCTION

The veteran served on active duty from March 1962 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision that denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

In December 2004, the veteran requested the opportunity to 
testify at a hearing held at the local VA office before a 
Veterans Law Judge; however, in a signed April 2006 
statement, he withdrew this hearing request.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not present in 
service and was first demonstrated many years after 
discharge, and is not related to service or to an incident of 
service origin.

2.  The veteran has tinnitus that is related to in-service 
acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2006).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, a discussion of VA's duties to 
notify and assist is not necessary as to this aspect of the 
appeal.  

As to his bilateral hearing loss claim, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a February 2004 letter, which predates the May 2004 rating 
decision on appeal, the RO notified the veteran of the first 
element, i.e., that the evidence needed to show that his 
hearing loss had its onset in or was aggravated by service.  
The letter also satisfied the second and third elements 
because it notified the veteran of the evidence he was 
responsible for submitted and identified the evidence that VA 
would obtain.  Although the letter did not notify him that he 
should submit to VA any evidence in his possession that 
pertained to his claim, in a signed May 2007 statement, the 
veteran reported that he had no additional evidence to 
submit, reflecting an awareness of the fourth element.   

In light of the foregoing, the Board finds that the veteran 
demonstrated his understanding of what was necessary to 
substantiate his claim, i.e., any notice defect was cured by 
the veteran's actual knowledge.  See Sanders; see also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In any 
event, the Board finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate his hearing loss claim and thus the essential 
fairness of the adjudication was not frustrated.  Id.  As 
such, the Board concludes that, even assuming a notice error, 
that error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, in a March 2006 letter, the RO notified the 
veteran of these criteria. 

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  
Further, in March 2004 and December 2006, the veteran was 
afforded formal VA examinations to assess his nature, extent, 
onset and etiology of his hearing loss.  The Board thus finds 
that there is no further action to be taken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
hearing loss claim.  

Background and Analysis

The veteran asserts service connection for bilateral hearing 
loss and tinnitus on the basis that he developed these 
conditions due to in-service acoustic trauma.  With respect 
to his hearing loss, he reports noticing a decline in his 
hearing acuity during service and states that the condition 
has been chronic since that time.  As to his tinnitus, he 
reports experiencing ringing in his ears since service and 
states that he complained of and was treated by a corpsman 
during service for the disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A.  Bilateral hearing loss

As to the first element, the audiological findings show that 
the veteran has bilateral hearing loss for VA compensation 
purposes.  38 C.F.R. § 3.385; see also Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  As to the second 
element, the evidence indicates that he was exposed to in-
service acoustic trauma.  This case thus turns on the third 
element, i.e., whether there is medical evidence of a nexus 
between his hearing loss and service.

The veteran was afforded VA audiological examinations in 
March 2004 and in December 2006.  The March 2004 examiner did 
not comment on whether there was a relationship between the 
veteran's bilateral hearing loss and his in-service acoustic 
trauma.  The December 2006 audiologist indicated at the 
outset of his report that he had reviewed the claims folder 
and noted that the service medical records reflect normal 
hearing acuity, including at separation.  After conducting an 
audiological evaluation, and based on his review of the 
veteran's medical records, the examiner opined that it was 
not likely that the veteran's current bilateral hearing loss 
was related to his in-service noise exposure.  The medical 
opinion of the December 2006 VA examiner represents the only 
competent medical evidence addressing whether the veteran's 
hearing loss was incurred in or aggravated by service.  As 
such, this claim must be denied.

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he incurred 
bilateral hearing loss due to in-service acoustic trauma.  As 
a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2006) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claim.

Tinnitus

The veteran reports having ringing in his ears since being 
exposed to in-service acoustic trauma and has been diagnosed 
by VA as having tinnitus.  During the course of this appeal, 
he was formally examined by VA in March 2004 and in December 
2006.  Both examiners diagnosed the veteran as having 
tinnitus.  With respect to whether the condition was related 
to service, in the December 2006 VA examination report, the 
audiologist stated that in his experience, tinnitus was 
rarely reported at separation from service and that loud 
noise over an extended period could cause tinnitus.  He added 
that the veteran might very well have had tinnitus at 
discharge.  

In a January 2007 addendum to this report, the examiner cited 
the veteran's report that he had received treatment for 
tinnitus during service from a corpsman and reiterated that 
loud noises over an extended period of time could cause 
tinnitus.  Significantly, he indicated that acoustic trauma 
could cause tinnitus even in the absence of hearing loss.

The Board finds that the veteran is competent to report 
ringing in his ears during and since service.  The Board also 
concludes that his account of having ringing in his ears 
since that time is credible.  In light of his in-service 
acoustic trauma, the diagnoses of tinnitus, the December 2006 
VA audiologist's opinion, and with the resolution of all 
reasonable doubt in his favor, the Board finds that the 
veteran's tinnitus had its onset during service and that 
service connection is thus warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


